— Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered October 31, 2011, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree (two counts).
In satisfaction of an indictment charging him with two counts of criminal sale of a controlled substance in the third degree, defendant pleaded guilty to two reduced counts of criminal sale of a controlled substance in the fifth degree and waived his right to appeal orally and in writing. Thereafter, in accord with the plea agreement, he was sentenced to, among other things, two concurrent terms of five years of probation. This appeal ensued.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1051Peters, EJ., Rose, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.